RYDER, Judge.
Timothy Lewis Priest challenges a condition of his probation that he obtain his Graduate Equivalency Diploma (GED). Our decision in Colburn v. State, 510 So.2d 652 (Fla. 2d DCA 1987) requires that we strike this condition. In Biller v. State, 618 So.2d 734 (Fla.1993), the Florida Supreme Court quoted from Rodriguez v. State, 378 So.2d 7, 9 (Fla. 2d DCA 1979), which held that a condition of probation is invalid if it (1) has no relation to the crime, (2) relates to conduct which is not in itself criminal, and (3) requires or forbids conduct not reasonably related to future criminal conduct. Because no such relationship is shown to Priest’s conviction for dealing in stolen property, the condition is unenforceable.
We therefore strike the probation condition that Priest obtain a GED, but otherwise affirm the judgment and sentence.
FRANK, C.J., and HALL, J., concur.